Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 15, 2013

                          No. 04-13-00192-CV and 04-13-00193-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.S.,
                      A MENTALLY ILL PERSON,

                     From the Probate Court No 1, Bexar County, Texas
                     Trial Court No. 2013-MH-0659 and 2013-MH-0591
                      Honorable Polly Jackson Spencer, Judge Presiding


                                       ORDER
        Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before September 6, 2013. Because these are accelerated appeals, no further
extensions of time will be granted.




                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court